Citation Nr: 0723964	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  00-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1962, and from April 1970 to March 1971.

In a rating decision dated in May 1999, the Regional Office 
(RO) concluded that new and material evidence had not been 
received, and the claim for service connection for pes planus 
remained denied.  The veteran subsequently sought to reopen 
his claim, but in an August 2000 rating action, the RO again 
found that new and material evidence had not been submitted.  
The veteran appealed, and this determination of the RO was 
upheld by the Board of Veterans' Appeals (Board) in a May 
2001 decision.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated in February 2002, granted a Joint Motion for Remand and 
to Stay Further Proceedings, and vacated that part of the 
Board's May 2001 decision that denied the claim now before 
the Board.  In a March 2005 decision, the Board remanded the 
claim so that the veteran would have the opportunity to 
testify at a videoconference hearing.  That hearing was held 
in June 2006, the case was again remanded by the Board in 
August 2006 to ensure due process.  The case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating decision dated in May 1999, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for pes planus.  The 
veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the May 1999 
determination is cumulative of the evidence previously 
considered, does not contribute to a more complete picture of 
the veteran's claim, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1999, which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for pes planus, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2006).

2.  The evidence received since the May 1999 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for pes planus.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In an August 2006 letter, the RO provided notice to the 
veteran regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the veteran, and what information and evidence will be 
obtained by VA.  Letters advising the veteran of the evidence 
needed to establish a disability rating and effective date 
were sent in March and May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA medical records, and the veteran's testimony at a 
videoconference hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Correspondence from the veteran, 
including his substantive appeal and a September 2006 
statement reflect his knowledge of the basis for the prior 
denial of service connection.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony, service medical records, and 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for pes planus is the RO's May 
1999 determination.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for pes planus at the time of 
the May 1999 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Service connection was originally denied in a May 1972 
decision.  The veteran did not appeal.  The last denial of a 
claim to reopen was the May 1999 rating decision.  The 
evidence of record at the time of that decision included the 
service medical records, post-service reports of VA treatment 
and private medical records.

The service medical records from the veteran's initial period 
of service are negative for complaints or findings of pes 
planus.  The feet were normal on the separation examination 
in July 1962.  When examined for service in July 1969, the 
feet were evaluated as abnormal, and pes planus, second 
degree, was noted.  In July 1970, the veteran was referred to 
the podiatry clinic, and it was reported that he needed arch 
supports for flat feet.  When seen later that day in the 
podiatry clinic, an examination revealed pes planus, 
congenital.  The impression was pes planus, congenital.  The 
veteran continued to receive treatment for pes planus during 
service.  Pes planus was again noted on the separation 
examination in March 1971.

The evidence also included additional service medical 
records.  A daily sick slip dated in February 1971 showed a 
referral to orthopedics for an unspecified reason.  A 
physical profile record reflected that the veteran had pes 
planus.

VA outpatient treatment records dated in April 1998 show the 
veteran was referred to podiatry with severe pes planus.

The evidence received subsequent to the May 1999 rating 
action includes private and VA medical records.  The veteran 
complained of foot pain when he was seen in a VA outpatient 
treatment clinic in March 2002.  An examination disclosed pes 
planus.  In March 2005, an examination revealed that the 
medial long arches were collapsed and the veteran was 
pronated.  The assessment was acquired pesplanovalgus.  

The evidence also includes duplicate service medical records 
and the veteran's testimony at a videoconference hearing in 
June 2006.  

The fact remains that there is no competent medical evidence 
that demonstrates that the preexisting pes planus increased 
in severity during service.  The Board finds that the 
additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  

Significantly, there is no competent medical evidence 
establishing that the preexisting pes planus had increased in 
severity during service.  The medical records mentioning pes 
planus only note that it is present now and do not address 
the issue regarding aggravation in service.  As such, the 
deficiency noted as the basis for the prior final denial 
remains unestablished.  There is no medical evidence 
suggesting that pes planus increased in severity during 
service.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for pes planus is not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for pes 
planus, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


